Title: Thomas Jefferson to Joseph Dougherty, 27 February 1815
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Sir Monticello  Feb. 27.
          Your letter of the 15th was eight days on the road, and I answer it by the first return of our mail. I had prepared for mr Smith some notes on the transportation of the library, and as they give exactly all the information you desire, I send you a copy of them on the next leaf. they will inform you of the price of waggonage here, the number which will be requisite, the distance, and best roads, and that I shall send the books in the cases as they stand. I am now preparing and jointing boards to cover the cases and my own worked wi workmen will do whatever is wanting in their line without any additional charge. wishing every thing which may promote your interest I salute you with my best wishes.
          Th: Jefferson
        